Citation Nr: 1146067	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  11-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to service connection for claimed posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed residuals of umbilical hernia surgery.  




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the RO that denied service connection for PTSD and residuals of umbilical hernia surgery.  

A hearing before the Board was scheduled in September 2011, but the Veteran failed to report to the hearing without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for residuals of umbilical hernia surgery is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran currently is not shown to have a diagnosis of PTSD that is linked to any event or incident of his period of active service.       

2.  The Veteran is not shown to have been awarded any decorations denoting combat or to have participated in other activities consistent with participating in combat with the enemy while on active duty. 

3.  The Veteran is not found to have presented credible lay assertions sufficient to establish that he is experiencing symptoms of PTSD due to an event or incident of his period of active service.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A.§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO provided VCAA notice letters to the Veteran in April 2009, May 2009, June 2009, January 2010, and April 2010, prior to the initial adjudication of the claim.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the April 2009 letter.  

In light of the Veteran's statements and testimony and his current representative, the Board finds that the record shows that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board finds the duty to notify provisions of the VCAA have been fulfilled. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and VA's duty to assist requirements have been satisfied.  

The Board notes that in the instant case, a complete set of the Veteran's service treatment records are unavailable.  Following an April 2009 request for a search for the service treatment records, the National Personnel Records Center (NPRC) indicated that the Veteran's records were destroyed in a fire and there were no surgeon general records.  See the November 2009 response from the NPRC.  An April 2010 RO letter notified the Veteran that the service treatment records were not available and he was notified of other sources of evidence he could submit to substantiate the claim.  See the April 2009 letter.  

The Veteran indicated that he was treated for traumatic stress from 1951 to 1953 in France. The RO asked him to submit a completed NA Form 13055 so that they could search for his service treatment records.  The Veteran submitted a NA Form 13055 but he did not provide specific information.  He did not provide a date of treatment with the month and year; he was only able to provide the year.  He was not able to provide a specific location of the medical facility where treated; he only noted the country.  

In January 2010, the RO notified the Veteran that he did not provide specific enough information for a search at the National Archives.  The Veteran did not provide more detailed information for this treatment and the RO was unable to conduct any additional searches.     

In the case where a veteran's service treatment records are unavailable through no fault of his own, a heightened duty exits to assist the veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that VA fulfilled its duty to assist the Veteran and any additional efforts to search for the Veteran's service treatment records would be futile.  

The VA treatment records dated from 2004 to 2009 were obtained and associated with the claims folder.  There is no other identified relevant evidence that has not been accounted for. 

The Board finds that VA fulfilled its duty to assist the Veteran with verification of the claimed stressor events.  In a May 2009 letter, the RO advised the Veteran of the type of information needed so that the RO could contact the U.S. Army and Joint Services Records Research Center (JSRRC) and ask them to attempt to verify the stressor.  

The Veteran submitted a stressor statement in April 2009.  In May 2009, the RO requested more specific information about the stressor event, specifically, the names of the individuals involved in the incidents, dates that the incidents occurred, and the location of the incidents.  

The VA Form 21-0781 asked the Veteran to provide the dates within at least a 60 day range.  The Veteran only provided the year that the claimed stressful event occurred.  In June 2009, the RO again requested more specific information as to the claimed stressor event.  The Veteran was unable to provide more specific information. 

VA has not afforded the Veteran a comprehensive medical examination relating to his claim for service connection for PTSD.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).

Under McLendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon; supra.  

A VA examination under the standards of McLendon is not warranted in this case.  While the record reflects current symptoms that may be due to PTSD, there is no evidence of a diagnosis in accordance with DSM-IV.  More importantly, there is no evidence that the Veteran served in combat or that the claimed stressor event was verified.  The outcome of this claim hinges on whether there is evidence of a verified stressor event in service.  As will be discussed, the claimed stressor events have not been verified.  Thus, there is no evidence establishing an "in-service event" and therefore, there is no evidence of an indication that the current disability or current symptoms may be related to the in-service event.  , 

Thus, the Board finds that referral of this claim for an examination to obtain a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Mclendon, as here is no showing of element (2) and (3) from the McLendon analysis.  There is no competent evidence of an event, injury, or disease occurred in service or that otherwise indicates possible relationships to service.  Since there is "no reasonable possibility exists that such assistance would aid in substantiating the claim," a remand for further development is not warranted.  38 U.S.C.A. § 5103A(a)(2).

The Board finds that there is no reasonable possibility that further assistance would aid in substantiating this claim.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


2.  Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).   

In addition, if a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a psychoses became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2011).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  


3.  Analysis

As noted, the Veteran's service treatment records and service personnel records are not available for review and have been presumed to have been destroyed in the fire at the NPRC in 1973.  See the November 2009 response from the NPRC.  Thus, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  

Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Accordingly, the appeal must be decided upon the evidence of record.

The Veteran asserts having PTSD due to traumatic events he experienced in service.  The evidence of record shows that the Veteran served in France and Germany between April 1951 and April 1953.  The Veteran's DD Form 214 is not available and is presumed to have been destroyed.    

The Veteran contends that he has PTSD due to traumatic experiences in service.  He asserts that, while in the Army, he was an ambulance driver and medic for soldiers who were evacuated from Korea to France and Germany.  He reports serving with the 591 Medical Ambulance Company and picking up wounded soldiers from airports and driving the soldiers to various hospitals in Germany and France.  He reports being based in France for 18 months and visiting many areas in France and Germany in 1951 and 1952.  He asserts that, as a result of working as an ambulance driver and seeing soldiers from the Korean war that were wounded, dying, and already dead, he has symptoms of PTSD.  See the Veteran's statements dated in April 2009.
  
The Veteran does not contend nor does the evidence show that he engaged in combat with the enemy or that any claimed stressor is directly related to combat experiences.  The Veteran does not assert that the stressor is related to his fear of hostile military or terrorist activity.  

Thus, the provisions of 38 C.F.R. § 3.304(f)(1) to (3) are not for application and there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See 38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). 

There is no competent evidence that tends to verify the Veteran's assertions about his claimed stressor events during service.  The Veteran submitted a NA Form 13038, Certification of Military Service, which certifies his service dates. 

The Board finds that VA has fulfilled its duty to assist the Veteran with verification of the claimed stressor events.  In a May 2009 letter, the RO advised the Veteran of the type of information needed so that the RO could contact JSRRC and ask them to attempt to verify the stressor.  The Veteran submitted a stressor statement in April 2009.  

In May 2009, the RO requested more specific information about the stressor event, specifically, the names of the individuals involved in the incidents, dates that the incidents occurred, and the location of the incidents.  The VA Form 21-0781 asked the Veteran to provide the dates within at least a 60 day range.  

However, in response, the Veteran only provided the year that the event occurred.  In June 2009, the RO again requested more specific information as to the claimed stressor event.  The Veteran was unable to provide more specific information regarding a stressor event.   

Thus, on this record, the Veteran's assertions seeing wounded and dying soldiers from Korean while serving as an ambulance driver in France and Germany in 1951 or 1952 are not subject to verification through official sources.   

The Veteran's statements, or those of medical professionals, cannot fulfill the requirement that there must be credible supporting evidence of the claimed in-service stressors.  Moreau v. Brown, at 395-396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (holding that a veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor).  

Without specific information, VA is not able to search for corroborating evidence of the stressor events.   If a veteran does not reveal the alleged stressors, together with the dates and places, there is no way to corroborate, or even attempt to corroborate, the information.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

The Board also notes that there is no competent evidence of a current diagnosis of PTSD in accordance with the provisions of DSM-IV.  The Veteran asserts having flashbacks and nightmares; however, an October 2006 VA PTSD screening was negative.  

In fact, the veteran denied having nightmare or thoughts about a frightening experience or being easily startled or feeling numb or detached.  VA treatment records associated with the file do not show any evidence of PTSD symptoms or diagnosis.  The medical assessment was that the Veteran was not felt to have PTSD.  

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

However, in this case, the Veteran is not shown to possess any specialized training in the medical field to provide a competent medical opinion as to the cause of his symptoms or whether such symptoms are related to a diagnosis of PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In this regard, it is noted that the Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (finding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

In the present case, the Board finds that the Veteran has not presented credible lay assertions sufficient to describe observable symptoms such as flashbacks or nightmares that can be linked to a diagnosis of PTSD.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The Board finds in this regard that the Veteran's credibility is undermined by the fact that his actual statements regarding claimed PTSD symptoms have been inconsistent.  

For instance, upon PTSD screening in October 2006, the Veteran denied having nightmares in the past month due to an experience that was so frightening, horrible or upsetting, denied trying hard not to think of the horrible experience, denied feeling constantly on guard, and denied feeling numb or detached from others.  See the October 2006 VA treatment records.  

To the extent that PTSD screening determined that the Veteran did not have PTSD or PTSD symptoms based on the Veteran's own assertions, this evidence is controlling for the purpose of deciding the current appeal.    

Thus, on this record, the Board finds there is no competent evidence to establish a diagnosis of PTSD or credible assertions referable to symptoms linked to such a diagnosis.   

Accordingly, service connection for PTSD must be denied.  As the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for claimed PTSD is denied.  


REMAND

In accordance with VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran asserts that he had surgery for an umbilical hernia while he was serving in France and now has a painful and uncomfortable residual abdominal scar to this surgery.  See the March 2009 statement.  

Significantly, a February 2004 VA treatment record notes that the Veteran had a history of ventral hernia repair and a well-healed scar on his abdomen.   

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran's consistent reports of having had some form of in-service surgery and a residual scar relatable to such surgery consistent evidence of an association to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Thus, to the extent that the Veteran's credible assertions tend to link current disability to an event or incident of his service,  an examination and opinion are needed to determine the nature and cause of the claimed umbilical hernia or residuals thereof.  38 U.S.C.A. § 5103A(d) (West 2002).

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of residuals of hernia surgery.  

The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file.  The Veteran also should be informed that he may submit evidence to support his claim including any evidence of in-service treatment for his claimed disabilities. 

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to ask him to identify all sources of VA and non-VA medical treatment for the claimed umbilical hernia repair residuals since service.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim to VA including any evidence of in-service treatment for his claimed disabilities.

2.  The RO then should afford the Veteran an examination to determine the nature and likely etiology of the claimed umbilical hernia repair residuals.  The claims folder should be made available to the examiner for review in connection with the examination.

After examining the Veteran and reviewing the entire record, the examiner should identify any current residual manifestations due to the reported hernia surgery performed during service and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current disability including residual abdominal scarring is due to the reported umbilical hernia surgery performed during service.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

3.  After completing all indicated development, the RO readjudicate the issue remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


